ORDER
PER CURIAM.
John Bevineau (Movant) appeals the denial of his Rule 29.15 motion for postcon-viction relief without an evidentiary hearing. In the underlying conviction, Movant was found guilty by a jury of second-*529degree murder, Section 565.021, RSMo 2000, and armed criminal action, Section 571.015, RSMo 2000, for which he was sentenced to terms of life imprisonmént and ten years, to be served consecutively. On appeal, Movant contends the motion court erred in denying his Rule 29.15 motion without an evidentiary hearing because Movant’s trial counsel was in effective for failing to raise a Batson challenge to the State’s peremptory strikes of four African-American venirepersons.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).